Mr. Presiding Justice Niehaus delivered the opinion of the court. 4. Compromise and settlement, § 16*—when acceptance of settlement by minor presumed. In the case of minors where a voluntary settlement is made for their benefit, an acceptance is presumed. 5. Insurance, § 175*—when assignment of policy valid. Where the insured executed in duplicate an assignment of a policy, payable to her estate, to her minor children, and sent a copy of such assignment to the insurance company, which was accepted by it, and retained the policy in her possession until her death, held such assignment was valid without a manual delivery of the policy. 6. Insurance, § 504*—who may be made beneficiary upon change of. An insurance policy payable to the insured’s estate may, by him with the consent of the insurer, be made payable to any one not prohibited by law from becoming a beneficiary thereunder. 7. Insurance, § 504*—when substituted beneficiary entitled to proceeds. A delivery of a- policy to one substituted,, with consent of the insured, as beneficiary therein is not necessary to entitle such beneficiary to the proceeds thereof. 8. Insurance, § 504*—what constitutes change of beneficiary. A duly executed assignment of a policy of insurance, payable to the insured’s executors, etc., is in effect but a change of beneficiary, and no delivery is necessary to make it valid. 9. Insurance, § 179*—what is effect of will malcing different disposition of proceeds of assigned policy. Where a policy of insurance payable to the insured’s executors, etc., was duly assigned to the insured’s minor children, though she retained possession thereof until her death, held that a different disposition of the proceeds thereof by will was ineffective.